SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

275
KAH 13-00535
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
RICHARD DEGROAT, PETITIONER-APPELLANT,

                      V                                          ORDER

CHARLES KELLY, JR., SUPERINTENDENT, MARCY
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


RICHARD DEGROAT, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Oneida County (David A. Murad, J.), entered January 17, 2013 in a
habeas corpus proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 21, 2014                      Frances E. Cafarell
                                                Clerk of the Court